—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about August 24, 1994, which referred plaintiff’s motion for a money judgment against defendant for maintenance arrears to a Special Referee to hear and report with recommendations, unanimously affirmed, without costs.
*192Plaintiffs contention that her motion could not be referred to a Special Referee to hear and report without the parties’ consent is incorrect, consent being required only where the reference is one to hear and determine (compare, CPLR 4212, with CPLR 4317). Nor do we perceive an abuse of discretion in the reference given that defendant’s motion for a downward modification of his maintenance obligation was already pending before the same Referee. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.